Mr. Justice Scott delivered the opinion of the court: This suit was brought before a justice of the peace of Cook county by Joseph I. Sheridan, administrator of the estate of George DeQuetterville, deceased, appellant, against the Prudential Insurance Company of America, the appellee, upon a policy of insurance issued by the appellee upon the life of said deceased. The justice rendered judgment against appellee for $85, that being the amount which appeared from the face of the policy to be due. The insurance company appealed to the superior court of Cook county, where the cause was submitted to the court without a jury, upon an agreed state of facts. The finding of the superior court was in favor of the company, and a judgment was entered in conformity with such finding. Sheridan appealed to the Appellate Court for the First District. The cause was assigned to the Branch Appellate Court, and that court affirmed the judgment of the superior court but granted a certificate of importance, and appellant has prosecuted a further appeal to this court. There were no written pleadings in the case, the hearing in the superior court having been upon an appeal from a justice of the peace. No objection was made in the superior court to the admission or exclusion of evidence,' the cause having been submitted to that court for decision upon an agreed state of facts. No propositions of law were submitted to the superior court to be held as the law of the case. There is therefore no question presented upon this appeal which this court can review. Mutual Protective League v. McKee, 223 Ill. 364, and authorities there collated. The judgment of the Appellate Court will accordingly be affirmed. Judgment affirmed.